6:20-cv-00423-JFH Document 72-7 Filed in ED/OK on 02/12/21 Page 1 of 7




       EXHIBIT FFF –
   Acquisition & Disposition
   Records sent by Dan Card
6:20-cv-00423-JFH Document 72-7 Filed in ED/OK on 02/12/21 Page 2 of 7
6:20-cv-00423-JFH Document 72-7 Filed in ED/OK on 02/12/21 Page 3 of 7
6:20-cv-00423-JFH Document 72-7 Filed in ED/OK on 02/12/21 Page 4 of 7
6:20-cv-00423-JFH Document 72-7 Filed in ED/OK on 02/12/21 Page 5 of 7
6:20-cv-00423-JFH Document 72-7 Filed in ED/OK on 02/12/21 Page 6 of 7
6:20-cv-00423-JFH Document 72-7 Filed in ED/OK on 02/12/21 Page 7 of 7
